Case 3:17-cv-07106-SK Document 89 Filed 10/25/19 Page 1of1-

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
‘Northern District of California

The People of the State of California,
Plaintiff
v.

United States Department of Education, et al.,
Defendant

Case No. 17-cv-07106SK

ee es ee ee aS

. APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Iam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

The People of the State of California

Date: 10/25/2019 /s/ Amos E. Hartston

Attorney’s signature

Amos E. Hartston (CA 186471)

Printed name and bar number

California Department of Justice
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Address

amos.hartston@doj.ca.gov

 

E-mail address

(213) 269-6046

 

Telephone number

(213) 897-4951

 

FAX number

 
